Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 08/01/2022.
Claims 1-24 have been allowed.
Claims 1-24 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 8-9, filed 08/01/2022, with respect to the rejection(s) of claims 1-24 being rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), 274 paragraph; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“…a plurality of magnetic detectors configured to detect a magnetic field generated by remanent magnetization of a magnetic foreign object contained in the inspection object; and a computer configured to perform processing of multiplying one detection signal of the plurality of magnetic detectors together by another detection signal of the plurality of magnetic detectors, wherein the computer is configured to perform processing of multiplying the detection signals for the same inspection object conveyed by the conveyor together.”

Claims 2-24 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Kondo US 2004/0046550 - A joint magnetic field is generated by applying a very small voltage/current to coils (10,11). The magnetic field from the metallic foreign matter mixed into food, medical products, etc., is detected as detection voltage/current of the coils.
Kondo US 2005/0206373 - A metallic contaminant detecting method and apparatus according to the present invention detect metallic contaminants mixed in objects under inspection, such as food products, pharmaceuticals, and materials for industrial use, which are wrapped in electrically conductive packaging materials, e.g. aluminum. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867